Citation Nr: 0505885	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1977 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Another matter stemming from the January 2002 rating 
decision, namely, entitlement to service connection for 
peptic ulcer disease, has been favorably resolved and is no 
longer in appellate status.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing at the 
RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA are published 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and implementing regulations apply in the instant case.  The 
veteran has been provided adequate VCAA notice.  See letters 
of October 2001 and October 2003.  He has also been informed 
of pertinent VCAA regulations.  See April 2003 statement of 
the case (SOC).  Also, while the veteran's appeal of the 
rating for his skin disorder was pending, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. § 
4.118).  The SOC includes both the applicable "old" and 
"new" regulations.  

At his December 2004 hearing before the undersigned, the 
veteran testified that due to his skin disorder he limited 
the amount of times he shaved, and that when he shaved he 
experienced itching, irritation, and flaking/exfoliation.  
See pages 4 and 5 of hearing transcript.  It was also 
discussed that the veteran's last VA examination was 
conducted in 2001, and that at that time the examiner did not 
provide too much detail concerning the symptomatology of the 
veteran's service-connected skin disorder.  See page 6 of 
hearing transcript.  In essence, the veteran argued that his 
skin disorder had worsened since his 2001 VA examination.  In 
view of the allegation that there has been a worsening of the 
disorder and the length of time since the veteran's skin 
disorder was last examined, a VA examination to ascertain the 
current severity of the disorder is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  A VA examination should be conducted 
by a dermatologist to determine the 
severity of the veteran's service-
connected pseudofolliculitis barbae.  The 
claims folder is to be made available to 
the examiner prior to the examination.  
All indicated tests and studies, 
including color photographs and 
measurement of the veteran's scars (if 
shown), should be accomplished and the 
findings reported in detail.  The 
examination is to take into consideration 
the criteria, both prior to and effective 
August 23, 2002, for rating skin 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  The examination report 
must include an explanation of the 
rationale for any opinion given.

2.  The RO should then review the entire 
record and re-adjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC (SSOC), and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


